Citation Nr: 0815756	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-23 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include bronchitis and chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for impairment of the 
bilateral lower extremities, to include as secondary to 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In a March 2008 brief to the Board, the veteran's 
representative appears to have raised the issues of 
entitlement to service connection for erectile dysfunction 
and an increased rating for his service-connected lumbosacral 
strain.  These claims are referred to the RO for the 
appropriate action. 

With respect to the claims for entitlement to service 
connection for hypertension and impairment of the bilateral 
lower extremities, the Board has addressed these issues on a 
de novo basis.  Although the RO provided the veteran with a 
February 2004 VCAA notification letter stating that these 
claims had been previously denied in final rating decisions 
and therefore required new and material evidence to reopen, 
the RO has never addressed the issue of entitlement to 
service connection for hypertension.  The May 2002 rating 
decision referenced by the RO in its February 2004 letter 
merely denied entitlement to special monthly compensation, 
not service connection.  

In addition, while entitlement to service connection for 
right and left knee disabilities was denied in a May 1972 
rating decision, the Board finds that the veteran's current 
claim for impairment of the bilateral lower extremities 
constitutes a claim based on a separate and distinct disease 
or injury, and is therefore a new claim.  Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008); citing Ephraim v. Brown, 82 F.3d 
399, 401 (Fed.Cir.1996) (claims based on separate and 
distinct diseases or injuries must be considered separate and 
distinct claims).  The veteran is claiming entitlement to 
service connection for neurological impairment of the 
bilateral lower extremities as secondary to his service-
connected low back condition; he is not currently claiming 
that he incurred knee injuries during active duty service.  
Therefore, new and material evidence is not required to 
reopen the claims for entitlement to service connection for 
hypertension and impairment of the bilateral extremities, and 
the Board has addressed these issues on a de novo basis.


FINDINGS OF FACT

1.  A chronic respiratory disability, to include bronchitis 
and COPD, was not present in service or until years 
thereafter, and is not etiologically related to service.  

2.  Hypertension was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service.  

3.  Headaches were not present in service or until years 
thereafter, and are not etiologically related to service.

4.  Impairment of the bilateral lower extremities is due to 
service-connected lumbosacral strain with spondylosis and 
narrowing of disc space.


CONCLUSIONS OF LAW

1.  A chronic respiratory disability, to include bronchitis 
and COPD, was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Hypertension was not incurred or aggravated during active 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Headaches were neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  Service connection for the veteran's impairment of the 
bilateral lower extremities is warranted.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal regarding the claim for entitlement to service 
connection for impairment of the bilateral lower extremities, 
further assistance is unnecessary to aid the veteran in 
substantiating this claim.  

With respect to the other claims on appeal, in a letter 
issued in February 2004, prior to the initial adjudication of 
the claims, the RO notified the veteran of the evidence 
needed to substantiate his claims for entitlement to service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

Although the RO did not specifically request that the 
appellant submit all pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  These statements served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the February 2004 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claims, as the claims are 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded VA examinations or VA 
medical opinions in response to his claims, but the Board has 
determined that no such examinations or opinions are 
required.  The medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such examinations would result in evidence to substantiate 
the claims.  

In this regard, there is also no competent evidence that a 
current respiratory disability, hypertension, or headaches 
may be related to service.  The veteran has not reported a 
continuity of symptomatology since service and there is no 
competent medical evidence linking current hypertension, 
respiratory disease or headaches to a disease or injury in 
service.  Therefore, examinations are not necessary.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chronic Respiratory Disability and Hypertension

Service treatment records show that the veteran was treated 
for an acute diffuse upper respiratory infection in January 
1968, but there is no evidence that he was found to have a 
chronic respiratory disability.  There is also no evidence of 
hypertension during service.  The examination for discharge 
in November 1967 indicates that the veteran's blood pressure 
was 120/80 and his lungs, chest, and heart were found to be 
normal.

The veteran's claim was received in January 2004. 

The record shows that the veteran was diagnosed with mild 
COPD following a chest X-ray in January 1986.

Additional records of treatment from the VA Medical Center 
(VAMC) show that the veteran was hospitalized in September 
2001 with respiratory failure.  A chest X-ray showed 
emphysematous changes in the right lower zone of his lung. 

With respect to the claim for hypertension, the post-service 
medical evidence establishes that hypertension was initially 
diagnosed in January 1989 at the VAMC.  At that time, the 
veteran stated that he had been noted to have hypertension 
before, but was not currently taking any medication. 

Upon VA examination in August 1990, the veteran reported 
having had hypertension for many years, but that this was 
initially diagnosed at the VAMC in 1990.  Rhythm, rate, and 
sounds of the heart were normal, and the diagnosis was a 
history of arterial hypertension.

On VA outpatient treatment in March 2003, the veteran's blood 
pressure was 180/104 and 160/100.  The impressions included 
hypertension not controlled.

While the record shows current respiratory disability, and 
hypertension, the veteran has not contended that these 
conditions, or symptoms of these conditions, were present 
during service, and he has not reported a continuity of 
symptomatology since service.  The post-service medical 
records show that the earliest evidence of COPD is from 
January 1986, and the earliest report of hypertension is from 
January 1989, 20 years after his discharge from active duty.  
There is no competent opinion linking these conditions to 
service.

In addition, there is no competent evidence demonstrating 
that this condition manifested in service or to a compensable 
degree during the presumptive period after service.  Service 
connection cannot, therefore, be granted on the basis of the 
presumptions afforded chronic diseases.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
veteran's hypertension was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the veteran's current disabilities and his 
active duty service.  In essence, the only opinions linking 
the disabilities to service are that of the veteran.  As a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disabilities 
was dated 20 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
veteran's COPD and hypertension are related to service.  The 
Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disabilities and his 
active duty service.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claims, 
and they are therefore, denied.  38 U.S.C.A. § 5107(b) (West 
2002).



Headaches

Service records are negative for evidence of treatment or 
complaints of headaches.  The examination report for 
discharge in November 1967 shows no findings referable to 
headaches.

Post-service medical records show that the only time the 
veteran complained of headaches was during his September 1998 
VA examination, when he stated that he had headaches, 
dizziness, and shortness of breath due to his high blood 
pressure.  No diagnosis with respect to headaches was 
rendered. 

In his informal claim for service connection received in 
January 2004, the veteran reported that he had headaches.

The veteran is competent to report current headaches, but 
there is no evidence that the current headaches are related 
to service.  The veteran has not reported symptoms in 
service, nor has he reported a continuity of symptomatology 
since service.

The September 1998 examination suggests that he believes he 
is having headaches as the result of hypertension.  Aside 
from the fact that there is no competent evidence linking 
headaches to hypertension, is the fact that hypertension is 
not service connected.

Accordingly, the preponderance of the evidence is against the 
claim, and it must be denied.  38 U.S.C.A. § 5107(b).

Impairment of the Bilateral Lower Extremities

On VA examination in January 2004, the veteran reported that 
he hurt his back in an on-the-job injury in 1970, for which 
he received worker's compensation; and that he had not worked 
sinc that injury.  He currently complained of numbness, 
weakness, and pain down his left leg associated with his low 
back pain.  Physical examination revealed some sensory 
numbness along the lateral aspect of the left foot.  An MRI 
of the lumbar spine showed narrowing of the L5-S1 disc space 
with posterior disc protrusion and/or vertebral body spurring 
with mild facet hypertrophy.  There was also moderate 
bilateral neural foraminal stenosis.  No definite disc 
extrusion was seen.  The impression was spondylosis of the 
lumbosacral spine.  

In an April 2004 addendum, the VA examiner stated that the 
pain and numbness in the veteran's legs was due to his 
intercurrent worker's compensation injury that occurred after 
active duty service.  

In rating decisions prior to June 2004, the veteran's 
service-connected lumbosacral spine condition was 
characterized as lumbosacral strain with spondylosis and 
narrowing of disc space at the L5-S1 level.  While the RO 
recharacterized the disability as a lumbosacral strain 
beginning in June 2004, no steps were taken to sever service 
connection for the associated disc condition, and it 
therefore remains service-connected.  Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  

While the April 2004 opinion is against service connection 
for a back disability, service connection has previously been 
established, and has not been severed.  The opinion does 
serve to link the impairment of the lower extremities to the 
previously service connected back disability.  The January 
2004 VA examination report also indicate that the veteran's 
lower extremity complaints are caused by his lumbar spine 
spondylosis and disc protrusion.  Because the veteran's 
service-connected low back condition specifically includes 
disc pathology, the Board finds that the medical evidence of 
record establishes that service connection is warranted for 
impairment of the bilateral lower extremities as secondary to 
the service-connected lumbosacral spine disability.  
38 C.F.R. § 3.310(a).







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for impairment of the 
bilateral lower extremities is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


